MEMORANDUM **
Jose Arturo Cisneros-Ramirez appeals from the 240-month sentence imposed following his guilty-plea conviction for conspiracy to distribute 50 grams and more of methamphetamine and for laundering monetary instruments, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and 18 U.S.C. § 1956(h). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Cisneros-Ramirez contends his sentence is unreasonable because the district court improperly weighed some of the factors set forth in 18 U.S.C. § 3553(a). The district court did not procedurally err and the sentence is not substantively unreasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); United States v. Carty, 520 F.3d 984, 990-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.